Citation Nr: 1031016	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.

3.  Entitlement to service connection for a respiratory 
condition, to include as due to undiagnosed illness.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to a total disability rating based on individual 
unemployability.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January to June 1979, July 
1981 to July 1984, and June 2004 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Although the RO adjudicated the Veteran's claims for service 
connection for a cervical spine disability and posttraumatic 
stress disorder (PTSD) as claims to reopen, the Board observes 
that they should be adjudicated as original claims for service 
connection.  The RO originally denied service connection for 
degenerative disc disease of the cervical spine, PTSD, and 
adjustment disorder with mixed emotional features in a February 
2006 rating decision.  The Veteran did not initiate an appeal and 
the decision became final.  In July 2007, he filed claims to 
reopen the previously denied claims for back pain and a 
psychiatric disorder, to include PTSD.  The RO denied the claims 
in the January 2008 rating decision.  However, in May and October 
2008, the RO received additional relevant service treatment 
records.  Accordingly, the RO was required to adjudicate the 
claims as original claims for service connection.  See 38 C.F.R. 
§ 3.156(c) (2007).  Although the RO has not done so, the Board 
will adjudicate the claims as such and has recharacterized the 
claims as stated on the title page.

In March 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of that 
hearing is of record.  At that time, the Veteran submitted 
additional evidence along with a waiver of RO review.  The Board 
accepts this additional evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for 
irritable bowel syndrome and fibromyalgia, both to include 
as due to undiagnosed illness, and tinnitus have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a cervical 
spine disability; a 
psychiatric disorder, to include PTSD; a respiratory condition, 
to include as due to undiagnosed illness; and diabetes; and 
entitlement to a total disability rating based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have hearing loss in either ear to an extent 
recognized as a disability for VA purposes.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for bilateral hearing loss in the January 2008 
rating decision, he was provided notice of the VCAA in August 
2007.  The VCAA letter indicated the types of information and 
evidence necessary to substantiate a claim for service 
connection, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  The letter also provided notice 
pertaining to the downstream disability rating and effective date 
elements of his claim.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this decision, the Board finds that the Veteran does not have 
bilateral hearing loss.  Accordingly, the Board finds that there 
is no reasonable possibility that further assistance would 
substantiate the claim.  See 38 U.S.C.A. § 5103A(a)(2) (VA not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where 
there is no reasonable possibility that further assistance would 
substantiate the claim).  Thus, the Board finds that no further 
development, to include obtaining additional records or a VA 
examination, is required in this case.  

The Board also notes that not all of the Veteran's service 
treatment records may be of record.  However, the record reflects 
that all available service treatment records have been associated 
with the claims file.  The Veteran has been advised of this 
situation and that further efforts would be futile.  When a 
veteran's records are lost or destroyed, VA has a heightened duty 
to assist, which includes searching for alternate records.  See 
Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005).  As 
indicated above, however, the RO has made adequate attempts to 
obtain them.  Moreover, any outstanding records would not bear on 
the basis of the denial of the claim, the absence of medical 
evidence of current disability.  

All relevant evidence necessary for an equitable resolution of 
the issue herein decided has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  If sensorineural hearing loss is manifested to a degree 
of 10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).   Service connection may be also granted for 
any disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that he has hearing loss due to exposure to 
loud artillery noise in service in Iraq.

Initially, the Board observes that the Veteran does not contend, 
and the record does not show, that hearing loss began during his 
prior periods of active service from January 1979 to June 1979 or 
July 1981 to July 1984.

His DD Form 214 reflects that he served as a cannon crewmember 
during his most recent period of active service from June 2004 to 
October 2005.

His service treatment records reflect no complaint, finding, or 
diagnosis of any hearing loss.  However, an October 2005 record 
reflects that he was exposed to continuous loud noise exposure of 
greater than 85 decibels.  A June 2004 hearing test reflects that 
audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
10
15

As indicated above, all available service treatment records have 
been associated with the claims file.  Unfortunately, the results 
of a hearing test prior to discharge, if conducted, are not of 
record.

The evidence of record indicates that no hearing loss was shown 
in service.  The Board notes, however, that the absence of in-
service evidence of hearing loss is not fatal to a claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post service, an October 2007 VA report of audiology examination 
provides graphical results of audiometry testing and indicates 
speech recognition scores on the Maryland CNC Word List of 96 
percent in each ear.  The accompanying audiology consult report 
reflects complaints of a stopped up feeling in the ears since 
2005 when the Veteran was in Iraq with a history of military 
noise exposure with the use of hearing protection devices.  The 
examiner noted that audiometric testing demonstrated hearing 
within normal limits from 250 to 8000 Hertz with good word 
recognition bilaterally.  The examiner also noted that 
tympanometry revealed possible middle ear pathology in the right 
ear.

Given the above, the Board finds that the Veteran does not have 
hearing loss disability in either ear as defined by 38 C.F.R. § 
3.385.  

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Simply put, in the absence of proof of present 
disability, there can be no valid claim.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, as there is no hearing loss disability 
for VA purposes that can be related to service, the claim for 
service connection for bilateral hearing loss is denied.  The 
Board notes that the Veteran may have possible middle ear 
pathology in the right ear; however, even if he does have a 
condition, it has not resulted in hearing loss, which is the 
claimed disability.

The Board acknowledges the Veteran's assertion that he has had 
hearing loss since service.  The Board notes that he is competent 
to give evidence about observable symptoms such as hearing loss.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Board points out that 
he is not competent to self-diagnose hearing loss to an extent 
recognized as a disability for VA purposes.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

As regards the cervical spine disability, the record reflects 
that the Veteran had problems with his neck prior to entering 
active service in June 2004.  An August 2001 VA treatment note 
reflects that a 1999 MRI of the spine showed spondylisis of the 
upper cervical spine.  February 2002 VA x-rays showed 
degenerative disc space narrowing from C3 to C5.

The service treatment records reflect that he complained of a 
sore neck and shoulders for the past two months in April 2005.  
There was tenderness over the trapezius muscles and full range of 
motion of the neck.  Diagnosis was of a muscle strain.  He 
complained of right upper back pain later that month and the 
diagnosis then was of upper back pain.  A July 2005 post 
deployment health assessment reflects complaints of numbness or 
tingling in the hands or feet.

Post service, a December 2005 MRI revealed central herniation of 
C5 and C6, mild to moderate central stenosis of C2-3, and 
foraminal narrowing of multiple levels.  In a January 2006 
letter, a private physician stated that the above imaging studies 
were out of proportion to what would be expected in a 45-year-old 
man and that they reflect 20 years of military service, that is 
the wear and tear that one would expect to see with that type of 
rigorous job.  In October 2006, the Veteran underwent a 
diskectomy at C3-4 and C4-5 with partial cervical corpectomies.

Given the above, the RO should afford the Veteran a VA 
examination to determine whether a pre-existing cervical spine 
disability was aggravated by service.

As regards a psychiatric disorder, to include PTSD, the Veteran 
contends that his psychiatric disability is due to his service in 
Iraq.  He asserts that he was subjected to racial discrimination 
by members of his squadron, and he has submitted a copy of a 
photograph allegedly showing him holding a noose.

The record reflects that he had psychiatric problems prior to 
entering service in June 2004.  An August 2001 VA treatment note 
reflects a history of depression.  An August 2005 service 
treatment record reflects that he was treated for depression at a 
VA medical center.

The service personnel records reflect that he served in an 
imminent danger pay area in Iraq.

The service treatment records reflect that he was treated for 
combat stress on several occasions and aeromedically evacuated in 
August 2005 with a diagnosis of antisocial personality disorder.  

A June 2005 report of mental status evaluation reflects a history 
of depression dating back to before his deployment to Iraq, the 
Veteran ascribing his depressive moods and problems with alcohol 
abuse to the loss of approximately 20 family members.  He 
complained of racial discrimination by members of his unit.  The 
psychologist noted that the Veteran has also encountered a 
multitude of potentially serious medical problems since arrival 
in Iraq that may certainly complicate the picture in terms of his 
psychological status.  The psychologist noted that the Veteran 
demonstrated a degree of paranoid ideation that has continued to 
interfere with his mission performance and there was a risk for 
further decompensation.  The psychologist then recommended that 
he be separated for both medical psychological conditions.  

A July 2005 post deployment health assessment reflects that he 
did not see anyone wounded, killed, or dead; he did not engage in 
direct combat where he discharged his weapon; and that he did not 
feel that he was in great danger of being killed.  

An August 2005 record reflects a history of unemployment since 
2003 after the death of his mother with a series of odd jobs in 
construction prior to that, as well as a long history of problems 
with alcohol abuse, being restricted from drinking while in 
training.  He stated that his superiors were not supportive, 
racist, and generally out to get him.  Diagnoses were of 
psychotic disorder by history from his unit, rule out paranoid 
personality disorder, and episodic alcohol abuse.  

A September 2005 report of mental health evaluation reflects a 
diagnosis of alcohol abuse, along with a personality disorder not 
otherwise specified with antisocial and narcissistic features.

Post service, a February 2008 VA treatment note reflects that he 
has major depressive disorder, but inadequate evidence to 
substantiate a diagnosis of PTSD.

Although the record reflects that the Veteran had a psychiatric 
disorder prior to entering service in June 2004, as he was 
discharged due in part to psychiatric disability, the RO should 
afford him a VA examination to determine whether a pre-existing 
psychiatric disorder was aggravated by service and whether he has 
PTSD due to being in a combat zone or subjected to possible 
racial discrimination in service.  As this involves a claim for 
PTSD based on in-service personal assault, the RO should also 
provide notice as required by 38 C.F.R. § 3.304(f)(4) (2009).  

As regards a respiratory condition, to include as due to 
undiagnosed illness, the Veteran contends that he has a lung 
disorder due to exposure to chemicals and fumes in Iraq.

The record reflects that he had respiratory problems prior to 
entering service in June 2004.  An August 2001 VA treatment note 
reflects a history of childhood asthma, complaints of shortness 
of breath for the past four months that was worse with activity 
and maybe also with smoking, and a diagnosis of exercise induced 
asthma with a plan to use an albuterol inhaler.  

The service treatment records reflect an increase in the number 
of lung nodules on x-ray and a history of exposure to various 
fumes and gases.

July 2004 x-rays of the chest revealed an 8 mm nodule in the left 
lower lung with no visible calcification.  CT was recommended.  
The examiner stated that this mostly likely represents a 
noncalcified granuloma but that a neoplastic process could not be 
excluded.

A July 2004 CT of the chest revealed an 8 mm calcified module 
that was felt to be a benign process, in particular, a calcified 
granuloma.  No further workup was recommended.

A September 2005 CT of the chest revealed an 8 mm calcified 
granuloma in the superior segment of the left lower lobe and two 
5 mm nodules, one in the right middle lobe, the other in the 
right lower lobe.  The examiner noted that the two additional 
nodules may represent small noncalcified granulomas, hamartomas, 
or other benign process and doubted that they represented primary 
malignancies.  

An October 2005 service treatment record reflects that the 
Veteran was exposed to composite material fires, petrochemical 
waste and fumes, gases, and fumes and dust of unknown origins.

Post service, VA treatment notes do not reflect a diagnosis of a 
respiratory disorder.

An October 2007 VA Gulf War guidelines examination report 
reflects complaints of shortness of breath and wheezing since 
October 2006 with treatment consisting of an albuterol inhaler.  
Percussion was normal but auscultation revealed prolonged 
expiration.  Pulmonary function tests revealed no obstruction or 
restriction.  X-rays revealed mild hyperinflation of the lungs 
but no gross evidence of pneumonia or congestion.  CT revealed a 
2 mm noncalcified nodule in the right upper lobe, a 5 mm 
noncalcified nodule in the right lower lobe, an 8 mm calcified 
nodule and a 4 mm noncalcified nodule in the left lower lobe, a 3 
mm noncalcified nodule in the peripheral left lower lobe, a 3 mm 
noncalcified nodule in the right middle lobe, and a 4 mm 
noncalcified nodule in the lateral left lower lobe.  The examiner 
noted that these findings are commonly associated with prior 
granulomatous infection, likely histoplasmosis.  

Given the above, the RO should afford the Veteran a VA 
examination to determine whether a pre-existing respiratory 
disorder was aggravated by service and whether he has signs or 
symptoms of chronic disability due to undiagnosed illness related 
to service in the Southwest Asia theater of operations.

As regards the diabetes, the Veteran contends that it was caused 
by medication prescribed in service.

The service treatment records reflect that he had an elevated 
sugar level on April 17, 2005.  A June 26, 2005 record reflects 
that he had an elevated blood sugar level but had been on 
prednisone and klonopin.  The blood sugar level was to be 
evaluated later that week.  The examiner expressed her belief 
that the elevated blood sugar level was related to medication, 
probably prednisone.  A July 6, 2005 laboratory report shows a 
normal glucose level.  A July 14, 2005 laboratory report shows a 
normal glucose level.

Post service, urinalyses have been negative but a February 2006 
laboratory report shows an elevated glucose level.

As the Veteran may have diabetes that may have started in 
service, the RO should schedule him for a VA examination to 
determine whether he has diabetes, and, if so, whether it is 
related to service.

As regards a total disability rating based on individual 
unemployability (TDIU), as the above claims being remanded could 
affect the claim for a TDIU, the Board finds that the claims are 
inextricably intertwined and a Board decision on the TDIU claim 
at this time would be premature.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claims.  The RO should 
attempt to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims.  

This notice should (1) advise him to obtain 
other forms of evidence, such as: lay 
testimony; statements from service medical 
personnel; "buddy" certificates or 
affidavits; employment physical examinations; 
medical evidence from hospitals, clinics, and 
private physicians at which or by whom he may 
have been treated, especially soon after 
service discharge; letters written during 
service; photographs taken during service; 
pharmacy prescription records; and insurance 
examinations; (2) advise him that evidence 
from sources other than his service records 
or evidence of behavior changes may 
constitute credible supporting evidence of 
his personal assault stressor, and that he 
may furnish this type of evidence or advise 
VA of potential sources of such evidence; and 
(3) advise him that examples of such evidence 
include, but are not limited to: records from 
law enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy; a request 
for a transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained 
economic or social behavior changes.

The RO should assist the Veteran in obtaining 
any additional evidence identified following 
the current procedures set forth in 38 C.F.R. 
§ 3.159.  

2.  The RO should then schedule the Veteran 
for a VA examination to determine the nature, 
extent, and etiology of his cervical spine 
disorder.  His claims file should be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should offer an opinion on whether 
it is at least as likely as not (50 percent 
or greater probability) that a cervical spine 
disorder was incurred in, or aggravated by, 
service.  If it is determined that the 
disorder clearly and unmistakably existed 
prior to service, an opinion must be 
provided, addressing (1) whether the disorder 
increased in severity in service; and, if so, 
(2) whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the natural 
progress of the disease (representing a 
permanent worsening of such disability).  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation.  A 
complete rationale should be given for all 
opinions and conclusions.  

3.  The RO should also schedule the Veteran 
for a VA examination to determine the nature, 
extent, and etiology of his psychiatric 
disorder.  His claims file should be made 
available to and reviewed by the examiner in 
conjunction with the examination.  

The examiner should offer an opinion on 
whether it is at least as likely as not (50 
percent or greater probability) that a 
psychiatric disorder was incurred in, or 
aggravated by, service.  If it is determined 
that the disorder clearly and unmistakably 
existed prior to service, an opinion must be 
provided, addressing (1) whether the disorder 
increased in severity in service; and, if so, 
(2) whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the natural 
progress of the disease (representing a 
permanent worsening of such disability).  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation.

The examiner should also be advised that the 
Veteran served in a combat zone and may have 
been subjected to racial discrimination.  The 
examiner must rule in favor of or exclude a 
diagnosis of PTSD.  If the examiner diagnoses 
the Veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  

A complete rationale should be given for all 
opinions and conclusions.  

4.  The RO should also schedule the Veteran 
for a VA examination by an appropriate 
physician at a VA medical facility to 
determine the nature, extent, and etiology of 
all pathology, which may be present, 
pertaining to shortness of breath or 
wheezing.  His claims file should be made 
available to and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.

The purpose of the examinations is to 
identify all signs of disorders manifested by 
shortness of breath or wheezing which the 
Veteran claims to experience on a chronic 
basis as a result of his Persian Gulf War 
service.  A complete history, which includes 
the time of initial onset and the frequency 
and duration of his symptomatology, should be 
elicited from the Veteran.  All appropriate 
tests, studies, and/or consultations should 
be accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

After reviewing the claims file and examining 
the Veteran, the examiner should offer an 
opinion on whether any disorder manifested by 
shortness of breath or wheezing is 
attributable to a known clinical diagnosis 
(for example, asthma).

For any shortness of breath or wheezing that 
is attributable to a known diagnosis, the 
examiner should offer an opinion on the most 
probable etiology and date of onset of the 
disorder that is diagnosed and whether it is 
at least as likely as not (50 percent or 
greater probability) that the diagnosed 
disorder was incurred in or aggravated by 
service.

For any of the above signs and symptoms that 
are not attributable to a known diagnosis, 
the findings should reflect all objective 
indications of chronic disability to include 
either objective medical evidence perceptible 
to a physician or other, non-medical 
indicators that are capable of independent 
verification.  Finally, the examiner should 
express an opinion on whether any shortness 
of breath or wheezing is "chronic" (as 
having existed for 6 months or more or as 
having resulted in intermittent episodes of 
improvement and worsening over a 6-month 
period) or was caused by a supervening 
condition or event after October 2005.

The examiner should also offer an opinion on 
whether it is at least as likely as not (50 
percent or greater probability) that any 
asthma or other lung disorder manifested by 
nodules was incurred in, or aggravated by, 
service.  If it is determined that the 
disorder clearly and unmistakably existed 
prior to service, an opinion must be 
provided, addressing (1) whether the asthma 
or other lung disorder manifested by nodules 
increased in severity in service; and, if so, 
(2) whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the natural 
progress of the disease (representing a 
permanent worsening of such disability).  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation.

A complete rationale should be given for all 
opinions and conclusions.  

5.  The RO should also schedule the Veteran 
for a VA examination to determine the nature, 
extent, and etiology of any diabetes that may 
be present.  His claims file should be made 
available to and reviewed by the examiner in 
conjunction with the examination.  If the 
Veteran has diabetes, the examiner should 
offer an opinion on whether it is at least as 
likely as not (50 percent or greater 
probability) that the disorder had its onset 
in service or within one year thereafter, or 
is otherwise related to service, to include 
any prescribed medication.  A complete 
rationale should be given for all opinions 
and conclusions.  

6.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


